 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is executed and delivered as of
April 19, 2017 (the “Effective Date”), among VILACTO BIO INC., a Nevada
corporation (“Buyer”); PHARMA GP APS, a Denmark corporation (the “Company”); and
9 HEROES APS, a Denmark corporation (“Stockholder”).

W I T N E S S E T H:

WHEREAS, Pharma GP owns patents, trademarks and production facilities for a
ingredient designed to be used in pharmaceuticals and medical devices for treat
wide range of issues (collectively, the “Business”);

WHEREAS, Stockholder owns all of the issued and outstanding shares of the
capital stock of the Company;

WHEREAS, Buyer desires to acquire all of the issued and outstanding shares of
the capital stock of the Company, directly or indirectly, from Stockholder, and
Stockholder desires to sell such shares to Buyer as set forth herein;

WHEREAS, all capitalized terms shall have the meanings assigned to them in
Exhibit A hereto;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties and obligations herein contained, and intending to
be legally bound hereby, the Parties hereby agree as follows:

1.                  DELIVERY OF SHARES; ENDORSEMENT OF THE COMPANY STOCK.

(a)                Delivery of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, Stockholder shall, at the Closing, sell,
assign, transfer and deliver to Buyer all of the issued and outstanding shares
of stock of the Company (the “Stock”). Stockholder shall transfer the Stock to
Buyer at the Closing, free and clear of all liens, security interests,
encumbrances, adverse claims, mortgages, deeds of trust, pledges, charges,
voting trusts, equities, restrictions (including restrictions on transfer of any
nature whatsoever) and any similar right of any kind whatsoever (collectively,
“Adverse Claims”).

(b)               Endorsement of the Company Stock. Stockholder shall deliver at
Closing the certificates representing the Stock, duly endorsed in blank by
Stockholder or accompanied by duly executed stock powers. Stockholder, at its
sole expense, agrees to cure (both before and after Closing) any deficiencies
with respect to the endorsement of the certificates or other documents of
conveyance with respect to the Stock or with respect to the stock powers
accompanying the Stock.

2.                  PURCHASE PRICE.

(a)                Stock Purchase Price. The aggregate purchase price for the
Stock (the “Purchase Price”) is Six Million and 00/100 U.S. Dollars
($6,000,000.00). Half of the Purchase Price ($3,000,000.00) must be in cash and
the balance, if Buyer requests, may be in the form of shares of Buyer’s common
stock.

(b)               Closing Amount. At the Closing, Buyer shall pay to Stockholder
the Purchase Price in cash by wire transfer to an account designated by
Stockholder. All stock payments of the Purchase Price will be made by restricted
certificated shares in Buyer.

 1 

 



3.                  CLOSING.

(a)                Closing. The consummation of the transactions contemplated
hereby (the “Closing”) will take place at the offices of Buyer, on such date
that is agreed to in writing by the parties hereto (the “Closing Date”),
provided that all conditions set forth in Section 6 have either been satisfied
or, in the case of conditions not satisfied, waived in writing by the party
entitled to the benefit of such conditions.

(b)               Stockholder Closing Deliverables. At the Closing, Stockholder
shall deliver to Buyer:

(i)                 the certificates representing the Stock, duly endorsed in
blank by such Stockholder or accompanied by duly executed stock powers;

(ii)               a certificate, in a form reasonably acceptable to Buyer and
dated as of the Closing Date, of the Secretary or an Assistant Secretary of the
Company, certifying that attached thereto are true and complete copies of the
Charter Documents for the Company and all resolutions adopted by the board of
directors or other governing body of the Company authorizing the execution,
delivery and performance of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby and
the names and signatures of the party authorized to sign this Agreement and the
Transaction Documents;

(iii)             certificates, dated as of the Closing Date, duly issued by the
appropriate Governmental Authority or authorities showing that the Company is in
good standing in the jurisdiction of its incorporation, organization or
formation, as applicable, and each other State in which such Company is
qualified to do business as a foreign entity; and

(iv)             all other documents required to be delivered by Stockholder on
or prior to the Closing Date pursuant to this Agreement.

(c)                At the Closing, Buyer shall deliver to Stockholder:

(i)                 the Purchase Price; and

(ii)               all other documents required to be delivered by Buyer on or
prior to the Closing Date pursuant to this Agreement.

4.                  REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER AND THE
COMPANY. The Company, as to the time period up to and including Closing only,
and Stockholder, jointly and severally, represent and warrant to Buyer that the
statements contained in this Article 4: (i) are correct and complete as of the
Effective Date; (ii) will be correct and complete as of the Closing Date; and
(iii) shall survive the Closing.

(a)                Organization; Authority.

(i)                 The Company is a corporation, and is duly incorporated,
organized or formed, as applicable, pursuant to the laws where it was organized,
and is validly existing and in good standing under those laws, and is now and
has been at all times since its creation, duly authorized, qualified and
licensed under all Applicable Laws to carry on its businesses in the places and
in the manner as conducted at the time such activities were conducted.

(ii)               The Company and Stockholder have the corporate or individual
power and authority to execute and delivery, and bind it to the terms of, this
Agreement and each Transaction Document, to perform its obligations hereunder
and thereunder and to consummate the transaction contemplated of it hereby and
thereby. The Company and Stockholder have taken all necessary corporate action
to authorize the execution, delivery and performance by it of this Agreement and
each Transaction Document and the consummation of any transactions contemplated
hereby or thereby. All corporate action by the Company and Stockholder necessary
to approve the transactions contemplated by this Agreement and the Transaction
Documents (including director and shareholder, approvals, if necessary) have
been taken.

 2 

 



(iii)             This Agreement and each Transaction Document has been duly
executed and delivered by the Company and Stockholder and is each a binding and
valid obligation of such Party (assuming the due execution and delivery by each
other Party thereto, if any), enforceable against the Company and Stockholder,
as applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Applicable Laws relating to or affecting the rights and remedies of creditors
generally and subject to general principles of equity (whether considered in a
proceeding at law or in equity).

(iv)             The Company has the corporate power and authority required to
own, lease and operate its assets and to carry on its Business as now being
conducted.

(b)               Equity Ownership. All of the Stock is owned of record and
beneficially, and good and valid title to the Stock is held, by Stockholder,
free and clear of all Adverse Claims. The Stock constitutes all the stock or
other equity interest in the Company. At Closing, Buyer will receive from
Stockholder good and valid title in the Stock, free and clear of all Adverse
Claims.

(c)                Capitalization. All of the Stock has been duly authorized and
validly issued, is fully paid and nonassessable, was offered, issued, sold and
delivered in compliance with all Applicable Laws concerning the issuance of
securities and no Stock was issued pursuant to awards, grants or bonuses nor in
violation of the preemptive rights of any past or present stockholder or
equityholder. The Company has never acquired any treasury stock. Neither the
Stock nor the Company is subject to any subscriptions, options, warrants, puts,
calls, conversion rights, or other commitments of any kind which obligate the
Company to issue capital stock or otherwise relate to the sale or transfer of
any securities or other equity interests in the Company (whether debt or
equity). Neither the Stock nor the Company is subject to any proxy, agreement
regarding dividends, voting trust, voting agreement or other agreement with
respect to the voting or any pledge agreement, buy-sell agreement, right of
first refusal or offer, tag along right, contractual transfer restriction or
preemptive right. In addition, the Company does not have any obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
equity securities or any interests therein or to pay any dividend or make any
distribution in respect thereof. The Company has not agreed to register any
securities under the Act, or under any state securities law.

(d)               Predecessor Entities; Trade Names. The Company has not
directly or indirectly participated in any manner in any joint venture,
partnership or other Person.

(e)                Financial Statements. The Company has financial statements
for the years ended June 30, 2015 and June 30, 2016, and for the interim period
ended March 31, 2017 (the “Financial Statements”). Each of the Financial
Statements has been prepared in accordance with IFSR regulations, applied on a
consistent basis throughout the periods indicated. Each of the Financial
Statements is true, complete and correct in all material respects. All reserves
for contingent risks have been estimated and reflected in the Financial
Statements in accordance with IFSR regulations. The Financial Statements are
consistent with the books and records of the Company. The Financial Statements
present fairly, in all material respects, the financial position of the Company
as of the date thereof, and the results of operations, cash flows and equity of
the Company for the period covered thereby.

(f)                Liabilities. The Financial Statements contain a complete and
accurate list of all Liabilities of the Company (excluding obligations arising
under this Agreement, which are not individually reflected in the Financial
Statements), together with, in the case of those Liabilities the amounts of
which are not fixed, a good faith estimate of the maximum amount which will be
payable therefor.

 3 

 



(g)                Accounts Receivable. All accounts and notes receivable
reflected in the Financial Statements and all accounts and notes receivable
arising subsequent to the date of the Financial Statements (i) represent valid
obligations arising from sales made or services rendered by the Company in the
ordinary course of business and (ii) are the bona fide obligations of the
account debtor in accordance with their terms. The reserves for the accounts and
notes receivable set forth in the Financial Statements have been calculated in
the ordinary course of business and there are no facts or circumstances that are
reasonably likely to result in any increase in the uncollectability of any such
receivables in excess of any reserve therefor set forth in the Financial
Statements.

(h)               Proprietary Rights; Environmental Documents.

(i)                 The Company has provided Buyer with a complete and accurate
list and summary description of all trademarks, trade names, patents, patent
applications, copyrights, domain names, social media accounts or identities and
other intellectual property owned or held by the Company (collectively, the
“Intellectual Property”). The Company possesses adequate rights (either through
ownership or a perpetual, irrevocable, royalty-free, fully-paid up license) to
use all Intellectual Property. No Intellectual Property has been claimed to or
otherwise infringes on the rights of any Person. All Intellectual Property is
valid, in good standing and in full force and effect. The Intellectual Property
represents the only intellectual property, as applicable, necessary for, or used
in, the operation of the Business as presently.

(ii)               Stockholder has made available to Buyer for its inspection
all (A) reports, notifications, Governmental Approvals, pending permit
applications, licenses and pending license applications, environmental impact
studies, assessments and audits relating to the Company, and (B) notifications
from Governmental Authorities and any other Person received by Stockholder or
any Company relating to: (1) each actual or overtly threatened violation of
Applicable Laws by the Company or otherwise relating to its Business and all, if
any, claims thereof; (2) each actual or overtly threatened claim or lawsuit
against Stockholder, the Company or affecting or relating to the Business; and
(3) the present or past environmental condition of the Building and any Land
(collectively, the “Environmental Documents”).

(i)                 Real Property; Reporting.

(i)                 The Company has provided Buyer all real property owned in
fee simple by the Company (the “Owned Land”) and all real property leased by the
Company (the “Leased Land” and collectively with the Owned Land, the “Land”).
The Company does not own nor has ever owned any real property other than the
Owned Land. The Company has a valid leasehold interest in, the Leased Land, in
each case, free and clear of all Adverse Claims, and the Land is the only real
property necessary for, or used in, the Business.

(ii)               The Company has provided Buyer correct and complete
descriptions of or copies of each lease for Leased Land and the expiration date
for such lease. With respect to each lease for the Leased Land:

(A)              each such lease is legal, valid, binding, enforceable and in
full force and effect and the other parties thereto and represents the entire
agreement between the respective the parties thereto with respect to such Leased
Land;

(B)              neither the Company nor Stockholder has: (1) received any
notice of cancellation or termination under any such lease, or (2) received any
notice of a breach or default under any such lease, which breach or defaults has
not been cured; and

 4 

 



(iii)             The Company presently enjoys peaceful and quiet possession of
the Leased Land.

(j)                 Personal Property.

(i)                 The Company has provided Buyer a complete and accurate list
and a complete description as of all personal property of the Company, including
true and correct copies of leases for equipment and other personal property, if
any, used in the operation of the Business. Except for an inventory of obsolete
inventory held in storage, all of such personal property is suitable for its
current use and is maintained in good condition ordinary wear and tear excepted.

(ii)               The Company has good, valid and marketable title to, or a
valid leasehold interest in, all equipment, facilities, vehicles and other
tangible and intangible personal assets, interests and rights (A) reflected in
the Financial Statements or acquired after the date thereof by the Company or
(B) otherwise necessary to operate the Business, in each case, free and clear of
all Adverse Claims except for Permitted Encumbrances.

(k)               Contracts. The Company has provided Buyer a complete and
accurate list of the following types of Contracts to which the Company is a
party or by which the Company or its properties are bound (collectively,
“Material Contracts”), which list shall include, at a minimum, the names of each
party to each Material Contract:

(i)                 waste collection, treatment and disposal Contracts or any
lease of equipment or personal property;

(ii)               joint venture, shareholder, registration rights, partnership
agreements or similar Contracts;

(iii)             collective bargaining Contracts with any labor organizations;

(iv)             loan agreements or any notes, debentures, bonds, equipment
trusts, letters of credit, or other Contracts for or evidencing Indebtedness;

(v)               indemnity or guaranty agreements, bonds or mortgages;

(vi)             options to purchase land;

(vii)           liens, pledges or other security agreements;

(viii)         agreements for the employment of any individual;

(ix)             consulting agreements;

(x)               any Contract or other agreement restricting or requiring
approval of the transactions contemplated hereby;

(xi)             any Contract with a Governmental Authority (other than
Governmental

 5 

 

 

Approvals);

(xii)           any Contract between the Company and Stockholder or any
Affiliate of a Stockholder;

(xiii)         any Contract giving the right to acquire directly or indirectly
any ownership interest in, or containing any obligation or requirement to
provide for or to make any investment in, any Person or property;

(xiv)         any Contract containing a covenant not to compete or other
covenant restricting the engagement in any line of business, acquisition of any
property, development or distribution of any product or provision of any service
or covenant regarding exclusivity or “most favored nation” arrangements;

(xv)           any Contract with a term that exceeds one (1) year;

(xvi)         any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other similar Contract;

(xvii)       any Contract for ownership or licensing of intellectual property;
and

(xviii)     any other Contract, of any nature, that is material to the Company
or its Business.

No Material Contract has been materially modified, altered, or otherwise amended
and there have been no waivers, oral agreements, representations or other
statements with relation to any Material Contract. There is no default by any
party to any Material Contract and each Material Contract is in full force and
effect. No action is required in order for all Material Contracts to remain full
force and effect after Closing as a result of the Closing. True, correct and
complete copies of each Material Contract have been delivered to Buyer.

(l)                 Insurance Policies. The Company has provided Buyer a
complete and accurate list of all insurance policies that cover the Company, its
assets or any Employee, director or officer of any Company, in each case, as of
the Effective Date (a “Policy”), and an accurate and complete list of any
pending claims, and the aggregate amount of any claims paid out, under each
Policy. The Company has delivered to Buyer a complete and accurate copy of each
Policy. To Stockholder’s Knowledge, all Policies are in full force and effect
and shall remain in full force and effect through the Closing Date. All premiums
due under each Policy have been paid in full, and none of the Company,
Stockholder or their Affiliates have received a written notice of cancellation
or termination of any Policy. The Policies evidence all insurance required by
the Company pursuant to the any Material Contract or any Applicable Law.

(m)             Employees; Compensation. The Company has provided Buyer a
complete and accurate list of all employees who have rendered services on behalf
of the Company and the compensation payable to such employees as of the
Effective Date. Each employee is an employee at will and there are no collective
bargaining agreements affecting any Employee or employee. There is no pending or
threatened labor dispute involving the Company and any group of its employees
nor has the Company experienced any labor interruptions over the past three
years. The Company does not have an employee other than an Employee.

(n)               Employee Plans. The Company does not maintain any employee
benefit plans, employee welfare benefit plans, employee pension benefit plans,
multi-employer plans or multiple-employer welfare arrangements (as defined in
Sections 3(3), (1), (2), (37) and (40), respectively, of ERISA) (collectively,
the “Employee Benefit Plans”). There are no agreements containing “golden
parachute” provisions and deferred compensation agreements of the Employees
covered thereby.

 6 

 



(o)               Compliance with Law; No Conflicts.

(i)                 The Company has in the past complied in all material
respects with, and is now in compliance in all material respects, with, all
Applicable Laws. Neither the Company nor Stockholder have received any notice
that the Company is under investigation or other form of review with respect to
any Applicable Law.

(ii)               The execution, delivery and performance of this Agreement and
each Transaction Document by the Company and Stockholder, the consummation of
any transactions herein referred to or contemplated hereby or thereby by the
Company and Stockholder and the fulfillment of the terms hereof and thereof by
the Company and Stockholders will not:

(A)              conflict with, or result in a breach or violation of any
Charter Document of the Company;

(B)              conflict with, or result in a breach under any document,
agreement or other instrument to which the Company or Stockholder is a party or
which its assets are bound, or result in the creation or imposition of any
Adverse Claim on any property of the Company or Stockholder;

(C)              violate in any material respect any Applicable Law (in effect
as of the Effective Date or the Closing Date, as applicable) applicable to the
Company or Stockholder; or

(D)              require any notices to, consents of or filings with any
Governmental Authority or other third Person (collectively, the “Stockholder
Required Approvals”).

(p)               Taxes. The Company and Stockholder have duly and timely filed
each Tax Return required to be filed with any Tax Authority (or have timely and
properly filed valid extensions of time with respect to the filing thereof) on
or prior to the Closing Date, and have paid all Taxes shown as due and payable
thereon. All such Tax Returns are true, complete and correct in all material
respects. The Company has withheld and paid all material Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor or other Person. As to each Tax Period for which the
statute of limitations on assessments has not yet expired as to a given Tax, the
Company is not a party to or bound by any Tax sharing agreement.

(q)               Litigation. There is no claim, litigation, action, suit or
proceeding, investigation, formal arbitration, informal arbitration or
mediation, administrative, judicial or other review, pending or, to
Stockholder’s knowledge, threatened against the Business or the Company or
otherwise relating to the business or affairs of the Company (or against
Stockholder that could, individually or in the aggregate, reasonably be expected
have a Material Adverse Effect), at law or in equity, before any Governmental
Authority; no notice of any of the above has been received by the Company or
Stockholder; and no facts or circumstances exist which would give rise to any of
the foregoing which if adversely determined would have a Material Adverse
Effect. There is no material indemnity claim against the Company that is pending
or threatened in writing. There is no material unsatisfied Governmental Order
against the Company.

(r)                 Conduct of Business. Since March 31, 2017, there has not
been any:

(i)                 event, occurrence, fact, condition or change that,
individually or in the aggregate, has or would have a Material Adverse Effect;

(ii)               change in the authorized capital or the equity ownership of
the Company or grant of any subscriptions, options, warrants, puts, calls,
conversion rights or other commitments or similar rights related to the equity
interests of the Company;

(iii)             execution of any material Contract or the payment, incurrence
or agreement to incur any Liability (including any capital expenditures) by the
Company in excess of $10,000.00 (as determined individually or in the aggregate
with each other Liability of the Company), other than payments required under
Material Contracts.

 7 

 



(iv)             increase in the compensation, benefits, bonus, sales
commissions or fee arrangements payable or to become payable by the Company to
any Employee, shareholder, officer or director of the Company, except as set
forth in the Transaction Documents;

(v)               work interruption, labor grievance or claim filed with respect
to the Company;

(vi)             sale or transfer of, or any agreement to sell or transfer, any
material assets, property or rights of the Company to any Person not in the
ordinary course of business, including all agreements with Stockholder or with
Affiliates;

(vii)           plan, agreement or arrangement granting any preferential right
to purchase or acquire any interest in any of the assets, property or rights of
the Company or requiring consent of any party to the transfer and assignment of
any such assets, property or rights;

(viii)         breach of, amendment to, waiver of any provision of, termination
or expiration of any Contract or Governmental Approval of the Company;

(ix)             transaction outside the ordinary course of the Business;

(x)               amendment to any Charter Document of the Company;

(xi)             other material occurrence, event, incident, action or failure
to act outside the ordinary course of the Business; or

(xii)           action by the Company, Stockholder, or any employee, officer or
agent of the Company or Stockholder committing to do any of the foregoing.

(s)                Hazardous Materials. The Compay has not generated,
transported, handled, recycled, stored, reclaimed or disposed of Hazardous
Materials in violation of, or that would otherwise subject the Company to a
Liability under, any Environmental Law. No liens with respect to environmental
Liability have been imposed against the Company or the Business under CERCLA,
any comparable state statute or other Applicable Law.

(t)                 Absence of Certain Business Practices. Except as set forth
in the Transaction documents, none of the Company, Stockholder or the Company’s
employees have ever made, offered or agreed to offer anything of value to any
employees of any customers of the Company for the purpose of attracting business
to the Company or any foreign or domestic governmental official, political party
or candidate for government office or any of their respective employees or
representatives, nor have they otherwise taken any action which would cause it
to be in violation of the Foreign Corrupt Practices Act of 1977, as amended.

(u)               No Brokers. Neither the Company nor Stockholder has had any
dealings with any broker or agent so as to entitle such broker or agent to a
commission or fee in connection with the transactions contemplated by this
Agreement or any Transaction Document.

(v)               Insolvency. Neither the Company nor any Stockholder is in
bankruptcy, in liquidation, winding-up or in the process of dissolution. No
petition or notice has been presented, no order has been presented, no order has
been made and no resolution has been passed for the bankruptcy, liquidation,
winding-up or dissolution of the Company. No receiver, trustee, custodian or
similar fiduciary has been appointed over the whole or any part of the assets or
the income of Stockholder or the Company. Neither the Company nor Stockholder
has any plan or intention of, or has not received any written notice that any
other Person has any plan or intention of, filing, making or obtaining any such
petition, notice, order or resolution or of seeking the appointment of any such
receiver, trustee, custodian or similar fiduciary. At the Closing, there will be
Available Cash in the Company’s bank account.

 8 

 



(w)              Officers and Bank Accounts. The Company has provided Buyer a
complete list of (i) each officer, director or manager of the Company, (ii) each
bank account of the Company and (iii) the persons authorized to sign checks
drawn on such accounts. No power of attorney granted by the Company is in
effect.

(x)               Trade Relations. Since the date of the Financial Statements,
there has not been any actual, or, to Stockholder’s Knowledge, any threatened,
termination, cancellation or limitation of, or any materially adverse
modification or change in, any business relationship of the Company with one or
more customers, individually or in the aggregate, representing more than one
percent (1%) of the revenues of the Company reflected in the Financial
Statements.

(y)               Indebtedness. There are no issued or outstanding bonds,
debentures, notes, or other Contracts or Liabilities for Indebtedness of the
Company. 

5.                  REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents
and warrants to Stockholder that the statements contained in this Article 5: (i)
are correct and complete as of the Effective Date; (ii) will be correct and
complete as of the Closing Date; and (iii) shall survive the Closing.

(a)                Corporate Organization. Buyer is a corporation, duly formed,
validly existing and in good standing under the laws of the State of Nevada.
Buyer is duly authorized, qualified and licensed under all Applicable Laws to
carry on its businesses in the places and in the manner as now conducted except
for where the failure to be so authorized, qualified or licensed would not have
a material adverse effect on its ability to perform its obligations under this
Agreement or any Transaction Document.

(b)               Corporate Authority. Buyer has the corporate power and
authority to execute and deliver, and bind Buyer to the terms of, this Agreement
and each Transaction Document, to perform its obligations hereunder and
thereunder and to consummate the transaction contemplated of it hereby and
thereby. Buyer has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement and each Transaction Document
and the consummation of any transactions contemplated hereby or thereby by
Buyer. All corporate action by Buyer necessary to approve the transactions
contemplated by this Agreement and the Transaction Documents (including director
and shareholder approvals, if necessary) has been taken.

(c)                No Conflicts. The execution, delivery and performance of this
Agreement and each Transaction Document by Buyer and the consummation of any
transactions contemplated hereby or thereby by Buyer will not (assuming, with
respect to Clauses (ii)-(iii), all Buyer Required Approvals have been obtained):

(i)                 conflict with, or result in a breach or violation of any
Charter Document of Buyer;

(ii)               result in a material breach under any document, agreement or
other instrument to which Buyer is a party;

(iii)             violate in any material respect any Applicable Law (in effect
as of the Effective Date or the Closing Date, as applicable) applicable to
Buyer; or

(iv)             require any notices to, consents of or filings with any
Governmental Authority or other third Person (collectively, the “Buyer Required
Approvals”).

 9 

 



(d)               Binding Agreement. This Agreement and each Transaction
Document has been duly executed and delivered by Buyer and is each a binding and
valid obligation of Buyer (assuming the due execution and delivery by each other
party thereto, if any), enforceable against Buyer in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Applicable Laws relating to or
affecting the rights and remedies of creditors generally and subject to general
principles of equity (whether considered in a proceeding at law or in equity).

(e)                No Brokers. Buyer has had no dealings with any broker or
agent so as to entitle such broker or agent to a commission or fee in connection
with the transactions contemplated by this Agreement or any Transaction
Document.

(f)                Insolvency. Buyer is not in bankruptcy, in liquidation,
winding-up or in the process of dissolution. No petition or notice has been
presented, no order has been presented, no order has been made and no resolution
has been passed for the bankruptcy, liquidation, winding-up or dissolution of
Buyer. No receiver, trustee, custodian or similar fiduciary has been appointed
over the whole or any part of the assets or the income of Buyer. Buyer does not
have any plan or intention of, or has not received any written notice that any
other Person has any plan or intention of, filing, making or obtaining any such
petition, notice, order or resolution or of seeking the appointment of any such
receiver, trustee, custodian or similar fiduciary.

6.                  CLOSING CONDITIONS.

(a)                Buyer’s Conditions of Closing. The obligation of Buyer to
purchase and pay for the Stock shall be subject to and conditioned upon the
satisfaction at the Closing of each of the following conditions:

(i)                 All representations and warranties of the Company contained
in this Agreement shall be true and correct at and as of the Closing Date and
the Company shall have performed all agreements and covenants and satisfied all
conditions on their part to be performed or satisfied by the Closing Date
pursuant to the terms of this Agreement.

(ii)               There shall have been no material adverse change since the
date of the Financial Statements in the financial condition, business or affairs
of the Company and the Company shall not have suffered any material loss
(whether or not insured) by reason of physical damage caused by fire,
earthquake, accident or other calamity which substantially affects the value of
its assets, properties or business.

(iii)             Neither any investigation of the Company nor any other
document delivered to Buyer as contemplated by this Agreement, shall have
revealed any facts or circumstances which materially impairs the Company or its
financial condition, assets, liabilities (absolute, accrued, contingent or
otherwise), reserves, business, operations or prospects.

(iv)             No suit, action, investigation, inquiry or other proceeding by
any Government Authority or other Person or legal or administrative proceeding
shall have been instituted or threatened against the Company which questions the
validity or legality of the transactions contemplated hereby.

(v)               As of the Closing Date, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on the Company.

 10 

 



(vi)             The Company shall have delivered to Buyer audited financial
statements and unaudited pro forma financial information in accordance with the
requirements of Rule 8-04 of Regulation S-X to be used by the Buyer in its
filings with the U.S. Securities and Exchange Commission.

(b)               Company and Stockholder Conditions of Closing. The obligation
of the Company and Stockholder to sell the Stock shall be subject to and
conditioned upon the satisfaction at the Closing of each of the following
conditions:

(i)                 All representations and warranties of Buyer contained in
this Agreement shall be true and correct at and as of the Closing Date and Buyer
shall have performed all agreements and covenants and satisfied all conditions
on their part to be performed or satisfied by the Closing Date pursuant to the
terms of this Agreement.

(ii)               No suit, action, investigation, inquiry or other proceeding
by any Government Authority or other Person or legal or administrative
proceeding shall have been instituted or threatened which questions the validity
or legality of the transactions contemplated hereby.

(iii)             As of the Closing Date, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on Buyer.

(iv)             Buyer shall have conducted and completed a financing and raised
no less than $4,000,000.00.

7.                  POST CLOSING COVENANTS.

(a)                Tax Matters.

(i)                 Scope of Tax Indemnity Provisions. The Parties acknowledge
and agree that, in the case of any indemnity claim for Taxes under this Section
7(a), the respective indemnification rights and obligations of the Parties shall
be governed by this Section 7(a) and not by Article 8. Notwithstanding anything
to the contrary in this Section 7(a), Buyer shall not have any liability for any
Tax in connection with the Company until the Closing has occurred. In order to
accurately determine the financial position of the Company over the Straddle
Period, the Company shall have an interim closing of its books on the Closing
Date.

(ii)               Allocation of Liability for Taxes.

(A)              Stockholder’s Liability. Stockholder shall be liable for, and
shall indemnify, defend and hold each Buyer Indemnitee harmless from and
against, any and all Taxes imposed on or with respect to the Company for any
Pre-Closing Period.

(B)              Buyer’s Liability. Buyer shall be liable for, and shall
indemnify, defend and hold Stockholder harmless from and against, (1) any and
all Taxes imposed on the Company for any Post-Closing Period activity; and (2)
any and all state stamp or documentary transfer Taxes arising from the transfer
of the Stock hereunder.

(iii)             Preparation and Filing of Tax Returns.

 11 

 



(A)              Stockholder’s Rights and Responsibilities. Stockholder shall
have the obligation to timely prepare and file, or cause to be timely prepared
and filed, when due, all Tax Returns that report Taxes for which such
Stockholder is liable under Section 7(a)(ii)(A) (other than Straddle Period Tax
Returns).

(B)              Buyer’s Rights and Responsibilities. Buyer shall have the right
and obligation to timely prepare and file, or cause to be timely prepared and
filed, when due, all Tax Returns that report Taxes for which Buyer is liable
under Section 7(a)(ii)(B) (including all Straddle Period Tax Returns).

(C)              Preparation of Tax Returns.

(1)               Buyer shall prepare and provide, or cause the Company to
prepare and provide, to Stockholder, in accordance with the past custom and
practice of the Company, Stockholder’s Tax packages and such other Tax
information as is reasonably requested by Stockholder to enable Stockholder to
prepare any Tax Return which such Stockholder has the right and obligation
hereunder to prepare and file.

(2)               The Stockholder shall prepare and provide to Buyer such Tax
information as is reasonably requested by Buyer with respect to the operations,
ownership, assets or activities of the Company for Pre-Closing Periods to the
extent such information is relevant to any Tax Return which Buyer has the right
and obligation hereunder to prepare and file. Any Tax information reasonably
requested by Buyer pursuant to this Section 7(a)(iv)(C)(2) shall be provided to
Buyer within ten (10) days of such request.

(iv)             Tax Controversies; Assistance and Cooperation.

(A)              Notice. In the event any Tax Authority informs a Stockholder,
on the one hand, or Buyer, on the other hand, of any notice of proposed audit,
claim, assessment or other dispute concerning an amount of Taxes with respect to
which the other Party may incur liability hereunder, the Party so informed shall
promptly notify the other Party of such matter. Such notice shall contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice or other
documents received from any Tax Authority with respect to such matter. If a
Party has knowledge of an asserted Tax liability with respect to a matter for
which it is to be indemnified hereunder and such Party fails to provide the
indemnifying Party prompt notice of such asserted Tax liability (i) if the
indemnifying Party is precluded from contesting the asserted Tax liability in
any forum as a result of the failure to give prompt notice, the indemnifying
Party shall have no obligation to indemnify the indemnified Party for Taxes
arising out of such asserted Tax liability, and (ii) if the indemnifying Party
is not precluded from contesting the asserted Tax liability in any forum, but
such failure to provide prompt notice results in a monetary detriment to the
indemnifying Party, then any amount which the indemnifying Party is otherwise
required to pay the indemnified Party pursuant to this Agreement shall be
reduced by the amount of such detriment.

(B)              Expenses. Buyer and Stockholder shall each bear their own
expenses in connection with audit and other administrative and judicial
proceedings under this Section 7(a).

(C)              Assistance and Cooperation. Stockholder, on the one hand, and
Buyer, on the other hand, shall cooperate (and cause their Affiliates to
cooperate) with each other and each other’s agents, including accounting firms
and legal counsel, in connection with Tax matters relating to the Company,
including (i) preparation and filing of Tax Returns, (ii) determining the
liability and amount of any Taxes due or the right to and amount of any refund
of Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceedings in respect of Taxes assessed or proposed to be assessed.
Such cooperation shall include making all information and documents in its
possession available to the other Party. The Parties shall retain all Tax
Returns, schedules and workpapers, and all material records and other documents
relating thereto, until the expiration of the applicable statute of limitations
(including, to the extent notified by any party, any extension thereof) of the
Tax Period to which such Tax Returns and other documents and information relate.
Each of the Parties shall also make available to the other Party, as reasonably
requested and available, personnel (including employees and agents) responsible
for preparing, maintaining, and interpreting information and documents relevant
to Taxes, and personnel reasonably required as witnesses or for purposes of
providing information or documents in connection with any administrative or
judicial proceedings relating to Taxes.

 12 

 



(v)               Survival of Items Related to Taxes. Notwithstanding any other
provision of this Agreement to the contrary, the covenants, representations and
warranties made by the parties in this Agreement and in any other certificates
and documents delivered in connection herewith related to Taxes shall survive
the Closing Date and shall continue in full force and effect until sixty (60)
days after all applicable statutes of limitations, including waivers and
extensions thereof, have expired with respect to the matters addressed therein.

(b)               Further Assurance. From time to time on and after the Closing
and without further consideration, each Party shall deliver or cause to be
delivered to any other Party at such times and places as shall be reasonably
requested, such additional instruments as any of the others may reasonably
request for the purpose of carrying out this Agreement and the Transaction
Documents and the transaction contemplated hereby and thereby. Stockholder, also
without further consideration, agrees to cooperate with Buyer and to use its
reasonable efforts to cause the present officers and employees of the Company to
cooperate on and after the Closing Date in furnishing to Buyer information,
evidence, testimony, and other assistance in connection with obtaining all
necessary permits and approvals and in connection with any actions, proceedings,
arrangements or disputes of any nature with respect to matters pertaining to all
periods prior to the Closing Date.

(c)                Books and Records. Stockholders shall, promptly after the
Closing, provide or cause to be provided to Buyer all of the books and records
in connection with the Company in the possession of Stockholder or its
Affiliates.

(d)               No Issuance. From and after the Closing, neither Stockholder
nor the Company shall issue any debt or equity interest of any kind or nature to
any Person without the prior written consent of Buyer.

(e)                Survival. The covenants in this Article 7 shall survive the
Closing.

8.                  INDEMNIFICATION.

(a)                Indemnification by Stockholder. Stockholder agrees that it
will indemnify, defend, protect and hold harmless Buyer and the Company and
their respective divisions, subdivisions, Affiliates, subsidiaries and parents
and their respective officers, shareholders, members, directors, agents,
employees, successors and assigns (collectively, “Buyer Indemnities”) at all
times from and after the Closing Date from and against all liabilities claims,
damages, actions, suits, proceedings, demands, assessments, adjustments,
penalties, losses, costs and expenses whatsoever (including court costs,
reasonable attorneys’ fees and expenses, and expenses of investigation) whether
equitable or legal (collectively “Losses”), arising out of, as a result of or
incident to (and whether or not related to any occurrence prior to, on or after
the Closing Date): (i) any breach of, misrepresentation in, untruth in or
inaccuracy in any representation or warranty (including those relating to the
environmental condition of the Business and the Company’s environmental
compliance) made in this Agreement or any Transaction Document by the
Stockholders or the Company (in each case, with any resulting Loss measured
without regard to any “materiality,” “Material Adverse Effect” or similar
qualifiers in any such representation or warranty); (ii) nonfulfillment or
nonperformance of any agreement, covenant or condition on the part of any
Stockholder made in this Agreement or any Transaction Document;
(iii) nonfulfillment or nonperformance of any agreement, covenant or condition
on the part of the Company made in this Agreement or any Transaction Document
and to be performed on, before or after the Closing Date; (iv) the existence of
Liabilities of the Company in excess of the Liabilities represented by
Stockholders and the Company; (v) any claim arising from an occurrence or action
prior to Closing; (vi) any Excluded Liabilities; and (vii) any claim by a third
party that, if true, would mean that a condition for indemnification set forth
in Clauses (i) through (vi) of this Section 8(a) had been satisfied.

 13 

 



(b)               Indemnification by Buyer. Buyer agrees that it will indemnify,
defend, protect and hold harmless each Stockholder and its Affiliates, and their
respective officers, shareholders, directors, agents, employees, heirs,
successors and permitted assigns (collectively, the “Stockholder Indemnities”),
at all times from and after the Closing Date from and against all Losses
incurred by Stockholder Indemnities as a result of or incident to: (i) any
breach of, misrepresentation in, untruth in or inaccuracy in any representation
or warranty made in this Agreement or any Transaction Document by Buyer; (ii)
nonfulfillment or nonperformance of any agreement, covenant or condition on the
part of Buyer made in this Agreement or any Transaction Document; and (iii) any
claim by a third party that, if true, would mean that a condition for
indemnification set forth in Clause (i) or (ii) of this Section 8(b) had been
satisfied.

(c)                Procedure for Indemnification with Respect to Third-Party
Claims.

(i)                 If any third party shall notify a Party (the “Indemnified
Party”) with respect to any matter (a “Third-Party Claim”) that may give rise to
a claim for indemnification against any other Party (the “Indemnifying Party”)
or if any Party who may make a claim for indemnification under this Agreement
otherwise becomes aware of any matter that may give rise to such a claim or
wishes to make such a claim (whether or not related to a Third-Party Claim),
then the Indemnified Party shall promptly notify the Indemnifying Party thereof
in writing; provided, however, that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party shall relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is thereby prejudiced.

(ii)               The Indemnifying Party will have the right to defend the
Indemnified Party against a Third-Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within a reasonable time after
the Indemnified Party has given notice of the Third-Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any adverse consequences (which will include all Losses) the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third-Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third-Party Claim and fulfill its indemnification obligations hereunder, (C)
the Third-Party Claim involves only monetary damages and does not seek an
injunction or equitable relief, (D) settlement of, or adverse judgment with
respect to the Third-Party Claim is not, in the good faith, reasonable judgment
of the Indemnified Party, likely to establish a precedential custom or practice
adverse to the continuing business interests of the Indemnified Party, and (E)
the Indemnifying Party conducts the defense of the Third-Party Claim actively,
diligently and completely.

(iii)             So long as the Indemnifying Party is conducting the defense of
the Third-Party Claim in accordance with Section 8(c)(ii), (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third-Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (which will not be unreasonably withheld) and (C) the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (which will not be unreasonably withheld).

 14 

 



(iv)             In the event or to the extent that any of the conditions set
forth in Section 8(c)(ii) is or becomes unsatisfied, (A) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to, the Third-Party Claim and any matter it may deem
appropriate in its sole discretion and the Indemnified Party need not consult
with, or obtain any consent from, any Indemnifying Party in connection therewith
(but will keep the Indemnifying Party reasonably informed regarding the progress
and anticipated cost thereof), (B) the Indemnifying Party will reimburse the
Indemnified Party promptly and periodically for the cost of defending against
the Third-Party Claim (including attorneys, fees and expenses), (C) the
Indemnifying Party will remain responsible for any adverse consequences the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third-Party Claim to the fullest extent provided in
this Article 8; and (D) the Indemnifying Party shall be deemed to have waived
any claim that its indemnification obligation should be reduced because of the
manner in which the counsel for the Indemnified Party handled the Third-Party
Claim.

(d)               No Consequential Damages. EXCEPT WITH RESPECT TO THIRD-PARTY
CLAIMS INDEMNIFABLE HEREUNDER, NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT FOR SPECIAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON STATUTE, TORT, COMMON LAW, STRICT LIABILITY, CONTRACT
OR OTHERWISE AND WHETHER ARISING FROM SOLE, JOINT OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE IN CONNECTION HEREWITH OR THEREWITH.

(e)                Survival. Except for claims based on fraud in connection with
this Agreement and the transactions contemplated hereby, all covenants and
agreements of Stockholder, the Company and Buyer which require performance prior
to the Closing will survive the Closing and remain in effect until the date
twelve (12) months following the Closing Date (the “Expiration Date”), and
unless a specified period is set forth in this Agreement, the covenants in this
Agreement which require performance after the Closing will survive the Closing
and remain in effect indefinitely. Unless otherwise specified in this Section
8(e) or elsewhere in this Agreement, and except for claims based on fraud in
connection with this Agreement or the transactions contemplated hereby, all
representations and warranties that are covered by the indemnification
obligations in Sections 8(a) and Section 8(b) shall expire on the Expiration
Date; provided, however, that the indemnification claims with respect to the
representations and warranties set forth in: (i) Section 4(p) (Tax Matters) and
Section 4(m) (Employee Benefits) (to the extent related to Tax matters) shall
survive for the duration of the period ending 30 days following the expiration
of the applicable statute of limitations, and (ii) Section 4(a) (Organization:
Authority), Section 4(b) (Equity Ownership), Section 4(c) (Capitalization),
shall survive until the expiration of the applicable statute of limitations. All
representations described in clauses (i) and (ii) of this Section 8(e), shall be
collectively referred to herein as “Fundamental Representations,” If an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation, warranty, covenant or agreement, either a notice of claim or
notice of a Third-Party Claim based upon a breach of such representation,
warranty, covenant or agreement, then the applicable representation, warranty,
covenant or agreement shall survive until, but only for purposes of, the final
resolution of the matter covered by such notice (including, without limitation,
the final determination and/or payment of any Losses which any Indemnified Party
may incur at any future date to the extent of the matter covered by such notice
or otherwise arising out of the matter covered by such notice). If the legal
proceeding or written claim with respect to which a notice of a claim or notice
of a Third-Party Claim has been given is definitively withdrawn or resolved in
favor of an Indemnified Party, such Indemnified Party shall promptly so notify
the Indemnifying Party.

(f)       Buyer Cap. Notwithstanding anything to the contrary herein, Buyer
shall not be liable for any Losses of Stockholder in excess of the Purchase
Price.

 15 

 



9.                  NONDISCLOSURE OF CONFIDENTIAL INFORMATION AND NON-COMPETE.

(a)                Nondisclosure by Stockholder. Stockholder recognizes and
acknowledges that it had in the past, currently has, and in the future may
possibly have, access to certain confidential information of the Company, such
as lists of customers, and pricing and cost policies that are valuable, special
and unique assets of the Company and the Business. Stockholder agrees that it
will not disclose such confidential information to any third party or other
entity for any purpose or reason whatsoever, except to authorized
representatives of Buyer, unless such information becomes known to the public
generally through no fault of any of a Stockholder. In the event of a breach or
threatened breach by Stockholder of the provisions hereof, Buyer shall be
entitled to an injunction restraining such Stockholder from disclosing, in whole
or in part, such confidential information. Nothing herein shall be construed as
prohibiting Buyer from pursuing any other available remedy for such breach or
threatened breach, including, without limitation, the recovery of damages. The
provisions of this Section 9(a) shall apply at all times prior to the Closing
Date and for a period of two (2) years following the Closing.

(b)               Public Announcements. No public release or announcement
concerning the terms of the transactions contemplated hereby shall be issued by
Stockholder or the Company without the prior consent of Buyer, except as such
release or announcement may be required by Applicable Law or applicable
securities or stock exchange rules, in which case, the Party required to make
such release or announcement shall allow, to the extent practicable, the other
Parties reasonable time to comment on such release or announcement in advance of
such release or announcement.

10.              GENERAL.

(a)                Assignment; Amendment. This Agreement and the rights of the
Parties hereunder may not be assigned and shall be binding upon and shall inure
to the benefit of the Parties, and their respective successors and permitted
assigns; provided, however, that Buyer may assign this Agreement to any
Affiliate. This Agreement may be modified or amended only by a written
instrument executed by all Parties.

(b)               Third-Party Beneficiary. The Parties agree that no Person
(other than a Party) shall be a third-party beneficiary to this Agreement.

(c)                Entire Agreement. This Agreement (together with the
Transaction Documents) is the final, complete and exclusive statement and
expression of the agreement among the Parties with relation to the subject
matter of this Agreement, it being understood that there are no oral
representations, understandings or agreements covering the same subject matter
as this Agreement. This Agreement (together with the Transaction Documents)
supersedes, and cannot be varied, contradicted or supplemented by evidence of
any prior or contemporaneous discussions, correspondence, or oral or written
agreements of any kind with respect to the subject matter of this Agreement.

(d)               Counterparts. This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

(e)                Expenses of Transaction. Whether or not the transactions
herein contemplated shall be consummated: (i) Buyer will pay the fees, expenses
and disbursements of Buyer and its agents, representatives, accountants and
counsel incurred in connection with the negotiation or execution of this
Agreement or any Transaction Document and any amendments hereto or thereto and
all other costs and expenses incurred in the performance and compliance with all
conditions to be performed by Buyer under this Agreement or any Transaction
Document; and (ii) Stockholders will pay the fees, expenses and disbursements of
Stockholder and the Company and their respective agents, representatives,
accountants and counsel incurred in connection with the negotiation or execution
of this Agreement or any Transaction Document and any amendments hereto or
thereto and all other costs and expenses incurred in the performance and
compliance with all conditions to be performed by Stockholders and the Company
under this Agreement or any Transaction Document. All such fees, expenses and
disbursements of Stockholders and the Company shall be paid by Stockholder prior
to or at the time of the Closing so as not to become an obligation of the
Company.

 16 

 

 

(f)                Notices. All notices or other communications required or
permitted hereunder shall be in writing and may be given by depositing the same
in United States mail, addressed to the Party to be notified, postage prepaid
and registered or certified with return receipt requested, by overnight courier
or by delivering the same in person to such Party.

(a)       If to Stockholder or the Company, addressed to it at:

c/o Gert Andersen

________________

________________

 

 

(b)       If to Buyer, addressed to it at:

The Seagram Building, 375 Park Avenue

Suite 2607, New York City NY 10152 U.S.A.

Attention: Gert Andersen, CEO

 

 

Notice shall be deemed given and effective the day personally delivered, the day
after being sent by overnight courier, subject to signature verification, and
three (3) Business Days after the deposit in the U.S. mail of a writing
addressed as above and sent first class mail, certified, return receipt
requested, or when actually received, if earlier. Any Party may change the
address for notice by notifying the other Parties of such change in accordance
with this Section 10(f).

(g)                Governing Law; Choice of Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Nevada.

(h)               Proceeding. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED in the federal courts of the United States OF AMERICA IN NEVADA, OR
the State DISTRICT THEREIN AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
Each Party hereby consents to service of process by registered mail or receipted
courier at its address set forth in Section 10(F) and agrees that its submission
to jurisdiction and its consent to service of process by mail are made for the
express benefit of the other Parties.

 17 

 



(i)                 Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(i).

(j)                 No Waiver. No delay of or omission in the exercise of any
right, power or remedy accruing to any Party as a result of any breach or
default by any other Party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of or in any similar breach or default occurring
later; nor shall any waiver of any single breach or default be deemed a waiver
of any other breach of default occurring before or after that waiver.

(k)               Time of the Essence. Time is of the essence of this Agreement.

(l)                 Captions. The headings of this Agreement are inserted for
convenience only, shall not constitute a part of this Agreement or be used to
construe or interpret any provision hereof.

(m)             Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall, to the extent possible, be modified
in such manner as to be valid, legal and enforceable but so as most nearly to
retain the intent of the Parties. If such modification is not possible, such
provision shall be severed from this Agreement. In either case, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.

(n)               Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises with respect to this Agreement, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any Applicable Law shall be deemed to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include”, “includes” and “including” shall be deemed to be followed by
the words “without limitation”. Unless otherwise specified or where the context
otherwise requires: (i) the singular shall include the plural and the plural
shall include the singular wherever appropriate; (ii) references to any gender
include all others if applicable in the context; (iii) any term defined as a
particular part of speech shall have the analogous meaning when used as a
different part of speech; (iv) the words “hereof,” “herein” and “herewith” and
words of similar import shall be construed to refer to this Agreement as a whole
and not to any particular provision of this Agreement; (v) references to
“Clauses,” “Sections,” “Articles,” “Schedules” and “Exhibits” shall be to
Clauses, Sections, Articles, Schedules and Exhibits of or to this Agreement;
(vi) the Schedules and Exhibits to this Agreement are an integral part of this
Agreement; (vii) references to any Person include the successors and permitted
assigns of such Person and any reference to a Governmental Authority includes
any successor thereto; (viii) references to any Contract (including this
Agreement) or other document are to such Contract or other document as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, as applicable; (ix) any reference to any Applicable Law means such
Applicable Law as amended, supplemented, modified or replaced from time to time
and (x) the use of the words “or,” “either” and “any” shall not be exclusive.
The Parties intend that representation, warranty and covenant contained herein
shall have independent significance. If any Party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
Party has not breached shall not detract from or mitigate the fact the Party is
in breach of the first representation, warranty or covenant.

 18 

 



[THIS PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

 19 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

VILACTO BIO INC.

By: Gert Andersen

Printed Name: Gert Andersen

Title: CEO



PHARMA GP APS

By: Gert Andersen

Printed Name: Gert Andersen

Title: CEO





9 HEROES APS

By: Gert Andersen

Printed Name: Gert Andersen

Title: CEO

 20 

 

 

EXHIBIT A

GLOSSARY

Unless otherwise set forth herein, capitalized terms shall have the respective
meanings ascribed to such terms in the body of the Agreement.

“Act” - means the Securities Act of 1933, as amended.

“Adverse Claims” – shall have the meaning set forth in Section 1(a).

“Affiliates” – means, with respect to any Person, any other Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first Person. The term "control"
(including the terms "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person.

“Agreement” – shall have the meaning set forth in the Preamble.

“Applicable Laws” and “Applicable Law” – means any applicable federal, national,
regional, state, municipal or local law, statute, treaty, rule, regulation,
ordinance, order, code, judgment, decree, directive, injunction, writ, similar
action or decision implementing any of the foregoing by any Governmental
Authorities, and includes all applicable Governmental Approvals.

“Benefit Plan” – shall have the meaning set forth in Section 1(c).

“Business” – shall have the meaning set forth in the Recitals.

“Business Day” – means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of Nevada are authorized or required by
Applicable Law to be closed for business.

“Buyer” – shall have the meaning set forth in the Preamble.

“Buyer Indemnitees” – shall have the meaning set forth in Section 8(a).

“Buyer Required Approval” – shall have the meaning set forth in Section
5(c)(iv).

“CERCLA” – means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Charter Documents”- means, with respect to a Person, the certificate or
articles of incorporation, certificate or articles of formation or organization,
by-laws, shareholders’ agreement, limited liability company agreement,
partnership agreement or other comparable organizational documents, as
applicable, of such Person.

“Closing” – shall have the meaning set forth in Section 3(a).

“Closing Date”-shall have the meaning set forth in Section 3(a).

“Code” - shall mean the United States Internal Revenue Code of 1986, as amended.

“Company” - shall have the meaning set forth in the Preamble.

“Contract” - means any agreement, contract, lease, consensual obligation,
promissory note, evidence of Indebtedness, purchase order, letter of credit,
license, promise or undertaking of any nature (whether written or oral and
whether express or implied), including letters of intent, executed term sheets,
and similar evidences of an agreement in principle.

 21 

 



“Effective Date” – shall have the meaning set forth in the Preamble.

“Employee Benefit Plan” – shall have the meaning set forth in Section 4(n).

“Employees” – means those Persons who render services exclusively on behalf of
the Company immediately prior to the Closing.

“Environmental Documents” – shall have the meaning set forth in Section
4(h)(ii).

“Environmental Law” – means any Applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term "Environmental Law" includes the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

“ERISA” – means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Liabilities” – means any Liabilities of Stockholder or the Company not
disclosed in writing to Buyer prior to the Effective Date.

“Financial Statements” – shall have the meaning set forth in Section 4(e).

“Governmental Approval” - means any right, authorization, approval, consent,
license, ruling, permit, tariff, certification, exemption, declaration,
resolution, order, recognition, grant, confirmation, clearance, filing or
registration from, by or with any Governmental Authority (including
Environmental Permits).

“Governmental Authority” – means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Applicable Law), or any arbitrator, court or tribunal of
competent jurisdiction.

“Governmental Order” – means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” – means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Indebtedness” –means, with respect to any Person: (a) all indebtedness of such
Person (whether or not contingent and whether or not secured or unsecured) for
borrowed money; (b) all Liabilities of such Person for the deferred purchase
price of property or services; (c) all Liabilities of such Person evidenced by
notes, bonds, debentures, finance leases or other similar instruments and
Liabilities of such Person for reimbursement in respect of any letter of credit,
banker’s acceptance or similar credit transaction; (d) all Liabilities of such
Person in respect of any lease of (or other arrangements conveying the right to
use) real or personal property, or a combination thereof, which Liabilities are
required to be classified and accounted for under IFSR regulations as capital
leases; (e) all Liabilities of such Person with respect to hedging, swaps or
similar arrangements; and (f) all guarantees, pledges and grants of a security
interest by such Person in respect of, or securing obligations with respect to,
the indebtedness or other Liabilities of any other Person referred to in Clauses
(a) through (e).

 22 

 



“Indemnified Party” – shall have the meaning set forth in Section 8(c)(i).

“Indemnifying Party” – shall have the meaning set forth in Section 8(c)(i).

“Knowledge” – shall mean the actual knowledge of a Party and the knowledge that
such Party would be reasonably expected to have under the circumstances.

“Land” – shall have the meaning set forth in Section 4(i)(i).

“Leased Land” – shall have the meaning set forth in Section 4(i)(i).

“Liabilities” – means any direct or indirect liabilities, obligations, expenses,
indebtedness, claims, losses, damages, deficiencies, guarantees, endorsements or
commitments, in each case, whether accrued, absolute, contingent, asserted,
unasserted, matured, unmatured, secured or unsecured.

“Losses” – shall have the meaning set forth in Section 8(a).

“Material Adverse Effect” – means any event, occurrence, fact, condition or
change that is materially adverse to (a) the business, results of operations,
financial condition or assets of the Company, or (b) the ability of Stockholder
or any Company to consummate the transactions contemplated by this Agreement or
any Transaction Document.

“Material Contracts” – shall have the meaning set forth in Section 4(k).

“Parties” –means Buyer, the Company and Stockholder.

“Permitted Encumbrances” – means any of the following matters: (i) liens for
taxes not yet due and payable or taxes that are being contested in good faith;
(ii) landlord’s liens (other than those of the AOS Company) which do not
materially impair the occupancy or use, value or marketability of the property
which they encumber; and (iii) encumbrances (including, without limitation, fee
mortgages or ground leases) affecting the Company’s Leased Land not created or
granted by such Company which do not impair the occupancy or use, value or
marketability of the property which they encumber.

“Person” – means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Policy” ” – shall have the meaning set forth in Section 4(l).

“Post-Closing Period” - means (a) as to Taxes in the nature of income or
franchise Taxes measured by net income, gross receipts or taxable –capital, any
Tax Period of the Company commencing after the Closing Date and the portion of
any Straddle Period commencing after the Closing Date, and (b) as to all other
Taxes, any Tax Period of the Company with respect to which the proper due date
for payment of Taxes (without regard to extensions) is after the Closing Date.

“Pre-Closing Period” – means (a) as to Taxes in the nature of income or
franchise Taxes measured by net income, gross receipts or taxable capital, any
Tax Period of the Company ending on or before the Closing Date and the portion
of any Straddle Period ending on the Closing Date, and (b) as to all other
Taxes, any Tax Period of the Company with respect to which the proper due date
for payment of Taxes (without regard to extensions) is on or before the Closing
Date.

“Purchase Price” – shall have the meaning set forth in Section 2(a).

“Representatives” means, with respect to a Person, the agents, auditors,
advisors, counsel, consultants, engineers, and representatives of such Person.

“Stock” – shall have the meaning set forth in Section 1(a).

 23 

 



“Stockholder” – shall have the meaning set forth in the Preamble.

“Stockholder Indemnities” – shall have the meaning set forth in Section 8(b).

“Stockholder Required Approval” – shall have the meaning set forth in Section
4(o)(ii)(D).

“Straddle Period” means any Tax Period of the Company in respect of Taxes in the
nature of income or franchise Taxes measured by net income, gross receipts or
taxable capital that begins before and ends after the Closing Date.

“Tax” or “Taxes” – means any income, corporation, gross receipts, profits,
gains, capital stock, capital duty, franchise, withholding, social security,
unemployment, disability, property, wealth, welfare, stamp, excise, occupation,
sales, use, transfer, value added, estimated or other similar tax or charge in
the nature of a tax imposed by any governmental entity (whether national, state,
local or otherwise) or political subdivision thereof, and any interest,
penalties, additions to tax or additional amounts in respect of the foregoing,
and including any liability in respect of any tax as a result of being a member
of any affiliated, consolidated, combined, unitary or similar group.

“Tax Authority” – means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency, if any,
charged with the collection of such Tax for such entity or subdivision.

“Tax Period” – means, with respect to any Tax, the period for which the Tax is
reported as provided under Applicable Tax Law.

“Tax Return” – means, with respect to any Tax, any information return, report,
statement, declaration or document required to be filed under the Applicable Tax
Law in respect of such Tax, any claim for refund of Taxes paid and any amendment
or supplements to any of the foregoing.

“Third-Party Claim” – shall have the meaning set forth in Section 8(c)(i).

“Transaction Document” –means, with respect to a Party, each Contract,
certificate or other document to be executed and delivered by such Party
pursuant to this Agreement or otherwise agreed to be deliverable at Closing,
including, without limitation, the documents described in Sections 3(b) and 6
hereof.

 24 

 



